Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ANNA McNEIL, ELIANA SINGER, and

)
RY WALKER, \ Case No.: 3:19-cv-00209
Plaintiffs, Hon. Victor A. Bolden
)
Vv. )
YALE UNIVERSITY et al.,
Defendants. )
)

 

RESPONSE OF FRATERNITY DEFENDANTS TO
PLAINTIFFS’ SUPPLEMENTAL BRIEFING ON PROXIMATE CAUSE
Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 2 of 10

TABLE OF CONTENTS
I. Plaintiffs Must Plead Proximate Cause Under the FHA .......cccccccccccceecceseteeneeteeneeeenenens

IJ. Plaintiffs Do Not Allege that the Denial of Fraternity Membership Caused
Deprivation of Housing Opportunities.......0..000ccc cc eee cee eeeseceeseseeeeeneeneueeeennen
Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 3 of 10

TABLE OF AUTHORITIES

Cases
Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009) aicaannmancnimnnc ee

Bank of America Corp. v. City of Miami, Fla..
137 SsCt. 1296 (2017) siewiiienieeeeanee onan et

City of Sacramento v. Wells Fargo,
Not Reported, 18-cv-00416 (E.D. Cal. Aug. 22, 2019) 0... sessesserersrersrrntrentsenes

Cty. of Cook v. Bank of Am. Corp.,

2018 WL 1561725 (N.D. Ill. Mar. 30, 2018)5.....ccc cece cccceeccesecsecessnseeeceussessueenssenecerscseconmnaees

Cty. of Cook v. HSBC N. Am. Holdings Inc.,

314 F. Supp. 3d 950 (N.D. IL. 2018) vccccccsssssssssssessssssvivesssssssevssssvvvesnnsveasansvevennsverssessnneeeensnvers

Cty. of Cook v. Wells Fargo & Co.,

414 F, Supp. 36 975 OND: Ill. 208 2 besssinsenecensecunszinnenessuanaarenmeaiesanseueanoraxcentaninaon

Gilead Cmty. Servs. Inc. v. Town of Cromwell,

2019 WL 4805032 (D. Conn. Sept. 30, 20 19sec ee ee

Holmes v. Secs. Inv. Protection Corp.,

Hubert v. Dep’t of Corr.,

No. 3:17-cv-248, 2018 WL 1582511, at *3 (D. Conn. Mar. 30, 2018) (Bolden, J.) ....cceeeseeeees

Lexmark, Int’l, Inc. v. Static Control Components, Inc.,
572. U.S. 118 (2014 ) scesssesinczcenuacernsceneneannorsctsmapareeresesenanays mace mresreneneen maces

Statutes
Fair Housing Act (SFHA’’).........2.0.22c0cccccccc cece ee ceseeceeeeceeeeeeeeeeeceeeseseeenseeeseeensesenserenserenereesens

bo

wo

i)

sensi 2

passim
Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 4 of 10

INTRODUCTION

As this Court noted in its October 25, 2019 order, Plaintiffs’ suggestion that this Court
would benefit from their supplemental briefing on proximate cause “lacks merit.” (ECF No.
122). Plaintiffs’ brief (ECF No. 123) merely underscores the Court’s initial view.

Plaintiffs explicitly concede that proximate cause “acts as an equitable and practical
limitation on damages remedies” under the FHA. Pl. Supp. Br. at 1. And in their Second
Amended Complaint, Plaintiffs expressly seek damages for the Fraternity Defendants’ alleged
FHA violations. Second Amended Complaint SAC at 107, Par. K. Yet Plaintiffs’ own brief
emphasizes the attenuated chain of causation between the alleged conduct of the Fraternity
Defendants and the purported damages sustained by Plaintiffs. And Plaintiffs have cited to no
case law from this District or the Second Circuit -- nor can they -- holding that they need not
plead proximate cause to receive injunctive relief for an alleged FHA violation.

Plaintiffs have presented this Court with no reason to deviate from a finding that they
have not stated a claim under the Fair Housing Act (“FHA”). Because Plaintiffs have not pled
proximate cause, and for the reasons stated in the Fraternity Defendants’ prior briefing and at
oral argument, this Court should dismiss the Second Amended Complaint in its entirety as to the
Fraternity Defendants.

ARGUMENT

Plaintiffs’ brief demonstrates that the link between the Fraternity Defendants’ alleged
actions and Plaintiffs’ asserted injuries is far too attenuated to establish proximate cause under
the FHA. Plaintiffs allege that they sought to join and were denied membership in the Local
Chapters based on their gender, and that the denial of such membership purportedly deprived

them of housing opportunities. Yet Plaintiffs do not provide this Court or the Fraternity
Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 5 of 10

Defendants with any allegations as to what housing opportunities they sought, from whom they
sought them, when they sought them, or how they sought them. In other words, Plaintiffs have
not pled how the denial of fraternity membership caused the deprivation of housing opportunities
asserted in the Second Amended Complaint. Because Plaintiffs have not pled proximate cause
with respect to their FHA cause of action, this Court should dismiss it -- and the remainder of the
Second Amended Complaint -- as to the Fraternity Defendants.

I. Plaintiffs Must Plead Proximate Cause Under the FHA

“Proximate-cause analysis is controlled by the nature of the statutory cause of action.
The question it presents is whether the harm alleged has a sufficiently close connection to the
conduct the statute prohibits.” Lexmark, Int’l, Inc. v. Static Control Components, Inc., 572 U.S.
118, 133 (2014). Proximate cause “generally bars suits for alleged harm that is ‘too remote’
from the defendant’s unlawful conduct.” Jd.

“[P]roximate cause under the FHA requires ‘some direct relation between the injury
asserted and the injurious conduct alleged.’” Bank of America Corp. v. City of Miami, Fla., 137
S.Ct. 1296, 1306 (2017), quoting Holmes v. Secs. Inv. Protection Corp., 503 U.S. 258, 268
(1992). As Plaintiffs concede, they must plead proximate cause for a damages claim under the
FHA. (PI. Supp. Br. at 1, citing Bank of America, 137 S.Ct. at 1305-06). Further, Plaintiffs point
to no cases holding that they need not plead proximate cause for injunctive relief—nor can they,
as no court within the Second Circuit has so held. Indeed, the proximate cause requirement is
based on the injuries asserted—not the form of relief sought. Lexmark at 133. Accordingly,
courts have in fact applied a proximate cause requirement to FHA claims requesting injunctive
and declaratory relief. See, e.g., Cty. of Cook v. HSBC N. Am. Holdings Inc., 314 F. Supp. 3d

950 (N.D. Ill. 2018); Cty. of Cook v. Wells Fargo & Co., 314 F. Supp. 3d 975 (N.D. IIL. 2018);

6031827
Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 6 of 10

Cty. of Cook v. Bank of Am. Corp., No. 14 C 2280, 2018 WL 1561725 (N.D. Il. Mar. 30, 2018);
City of Sacramento v. Wells Fargo, Not Reported, 18-cv-00416 (E.D. Cal. Aug. 22, 2019)
(proximate cause must be pled to state a claim under the FHA, regardless of the relief sought).

Plaintiffs are correct that the FHA’s proximate cause requirement does not apply only to
“an express denial of a housing opportunity or the unavailability of a specific housing
opportunity.’” Pl. Supp. Br. at 3, quoting Gilead Cmty. Servs. Inc. v. Town of Cromwell, No.
3:17-cv-627, 2019 WL 4805032, at *19 (D. Conn. Sept. 30, 2019). It is a similarly
unremarkable proposition, as noted by Plaintiffs, that the requirement is not limited to
“statements that directly [a]ffect a housing transaction.’” Pl. Supp. Br. at 4, quoting Gilead,
2019 WL 480032, at *15. But Plaintiffs here have not adequately pled an express denial of a
housing opportunity, the unavailability of a specific housing opportunity, or statements affecting
housing transactions. As such, the cases upon which Plaintiffs rely are inapposite.

II. Plaintiffs Do Not Allege that the Denial of Fraternity Membership Caused Deprivation
of Housing Opportunities

Plaintiffs now claim for the first time, months after responding to the Fraternity
Defendants’ motion to dismiss, and weeks after oral argument, that their FHA claim is “directly
and immediately about housing transactions affecting them personally.” Pl. Supp. Br. at 6. But
Plaintiffs reference only five of the 374 paragraphs in the Second Amended Complaint as support
for their argument that they have pled proximate cause. Pl. Supp. Br. at 4, citing SAC J 158-59,
163-64, 261. Not one of those paragraphs provides anything beyond wholly conclusory
assertions as to how the denial of fraternity membership led to missed housing opportunities or

related benefits as protected by the FHA.' Indeed, as noted in Plaintiffs’ own supplemental brief,

" At the pleadings stage, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice” and are “not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79
(2009).

3

6031827
Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 7 of 10

their allegations regarding proximate cause, in their entirety, are comprised of the following
paragraphs:

Upon information and belief, the national organizations and local
chapters exercise control over the use of fraternity houses. Indeed,
the fraternity houses are integral to the operations of Defendant
Fraternities; they serve as the Fraternities’ principal party venues,
as residences for many fraternity members, and as bases of
operations for the Fraternities at Yale. Having a fraternity house is
central to Defendant Fraternities’ abilities to attract new members
and therefore garner a steady stream of dues. (SAC { 158);

The housing corporations earn money by charging fraternity
members rent for their units in the fraternity houses. Upon
information and belief, each fraternity member who lives in a
fraternity house signs a separate rental contract with his respective
housing corporation. Members who reside in their fraternity
houses do so throughout the academic year. Moreover, members
who spend the summer in New Haven often reside at their
fraternity houses throughout the summer. (/d. J 159);

Defendant Fraternities give priority to fraternity members, i.e., to
men, in renting residential units in the fraternity houses. In many
cases, Defendant Fraternities only allow fraternity members to rent
units in the fraternity house. By denying women admission as
fraternity members, Defendant Fraternities also deny women the
opportunity to rent units in the fraternity house because of their
gender. (/d. §| 163);

Defendant Fraternities therefore have a policy of denying women,
including Plaintiffs....equal opportunity to rent units because of
their gender, and otherwise made housing unavailable to Plaintiffs.
(Ud. 4 164); and

Defendant Fraternities engaged in unlawful sex discrimination in
violation of the FHA. Defendant Fraternities refused to rent,
refused to negotiate for the rental of, and otherwise made
unavailable or denied dwellings to Plaintiffs...and discriminated
against Plaintiffs...in the terms, conditions or privileges of sale or
rental of a dwelling. U/d. 4 261).

Nothing in these paragraphs -- or in any other paragraph of the Second Amended

Complaint -- identifies how the Fraternity Defendants’ decisions not to offer Plaintiffs

6031827
Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 8 of 10

membership in any way led to the denial of housing opportunities or related benefits. As this
Court is well aware, Plaintiffs must put the Fraternity Defendants on notice as to the claims
brought against them. Hubert v. Dep’t of Corr., No. 3:17-cv-248, 2018 WL 1582511, at *3 (D.
Conn. Mar. 30, 2018) (Bolden, J.). But Plaintiffs do not identify with sufficiency: how or when
they applied for membership with the Fraternity Defendants; how or when the Fraternity
Defendants denied them membership; how, when, or with what entities Plaintiffs sought housing
opportunities; how, when, or which housing entities denied opportunities to Plaintiffs; or the
reasons the housing entities denied Plaintiffs these alleged opportunities, including how such
denials related to the fact that Plaintiffs were not members of the Fraternity Defendants.

In other words, Plaintiff have not made sufficient allegations putting the Fraternity
Defendants on notice as to how their alleged denial of membership to Plaintiffs proximately
caused the deprivation of housing opportunities or related benefits. As such, they have not pled
proximate cause under the FHA.

CONCLUSION
For the foregoing reasons, the Fraternity Defendants respectfully request that the Court:
(a) find that Plaintiffs have not pled proximate cause with respect to their FHA claim; (b) dismiss
all claims of the Second Amended Complaint as to the Fraternity Defendants; and (c) grant such
other and further relief as this Court deems just and proper.
Dated: New York, New York
November 8, 2019

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

/s/ Joan M. Gilbride
Joan M. Gilbride (Ct.13836)
Laura B. Juffa (Pro Hac Vice)

5

 

6031827
TO:

Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 9 of 10

(via ECF)
All counsel of record

Stephanie Fox (Pro Hac Vice)

Attorneys for Defendants Alpha Delta Phi
International Inc., Alpha Epsilon Pi Fraternity,
Inc., Conn. Omega of Sigma Alpha Epsilon, Alpha
Kappa Delta of Chi Psi, Alpha Epsilon Pi, Epsilon
Upsilon, Chi Psi Fraternity, Delta Kappa Epsilon
Fraternity, Edward Donahue, III, Leo, High Street
Housing Corporation, Delta Kappa Epsilon, Phi
Chapter, House Corporation of Sigma Chi at Yale,
Sigma Phi Epsilon, Connecticut Delta Chapter,
Sigma Alpha Epsilon Fraternity, Sigma Chi
International Fraternity, Sig Ep Housing of
Connecticut Delta LLC, Mother Phi Foundation,
Inc., Sigma Chi, Theta Upsilon Chapter, Sigma Nu
Fraternity Beta Alpha Chapter, Sigma Nu
Fraternity, Inc., Sigma Phi Epsilon Fraternity, Yale
Chapter of Alpha Delta Phi International, Inc., Zeta
Psi Fraternity, Inc., ZP Nutmeg Association, Zeta
Psi, ETA Chapter.

120 Broadway, 14" Floor
New York, New York 10271
Telephone: 212.980.9600
Facsimile: 212.980.9291
Email: jgilbride@kbrlaw.com
Email: ljuffa@kbrlaw.com

   

 

Stanton Jones (Pro Hac Vice)

Emily Newhouse Dillingham (Pro Hac Vice)
Arnold & Porter Kaye Scholer LLP

601 Massachusetts Ave, NW

Washington, DC 20001

Telephone: 202-942-5563

Email: stanton.jones@arnoldporter.com
Email: emily.dillingham@arnoldporter.com

6031827
Case 3:19-cv-00209-VAB Document 125 Filed 11/08/19 Page 10 of 10

6031827
